Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a lumen in claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 12, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 20, claim recites “The module of claim 20, wherein the histogram”.     
The claim cannot be self-depended.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as --The module of claim 18, wherein the histogram—
As to claim 3 and 4, the claims recite “flow cell further comprises a lumen” and “the lumen of the flow cell”. However, lumen is not known in the art structure which can make a flow cell. The specification of instant application also do not specify further about this structure. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret it as an opening. 
Claim 4 recites the limitation "the lumen" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the LED colors" in line 2. There is insufficient antecedent basis for this limitation in the claim. However, the LED in claim 9, which is claim 12 is depending on, does not have any multicolored LED. 
For the purpose of examination, the examiner would consider that claim 4 is depending on claim 3 and claim 12 is depending on claim 10. 
As to claim 13 and 18, the claims recites “a glass correction algorithm” and “an image processing algorithm”. 
However, specification of instant application is not disclosing any related algorithm.
As a result, it is not clear whether the applicant is indicating any art known glass correction/image processing algorithm or the applicant developed his/her own algorithm for the functional purpose of “to compensate for any fluctuations in LED intensity” and “generating a histogram of pixel values for each of the one or more digital images”. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret them as appeared in the below rejection. 
Claims 19-20 are rejected based upon their dependencies on the claim 18. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim recites “A module for analyzing one or more plasma analytes in whole blood”. 
However, the entire disclosed invention is about a hemolysis sensor. i.e., the specification of instant application is not disclosing any other module or possible device using the claimed analyzing plasma analyte module than a hemolysis sensing. 
At the same time, the entire claim is silent of detection of hemolysis and claiming to encompass its (the module’s) possible use for all other known and unknown devices and purposes.
As a result, the claim is claiming more than what the instant written description supports.
Claims 2-20 has been rejected based upon their dependencies on the claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20160202237 hereinafter Zeng) in further view of Alferness (US 20130104369 hereinafter Alferness). 
As to claim 1, Zeng teaches 
a module for analyzing one or more plasma analytes in whole blood (abstract and [0002] ) comprising: 
a flow cell configured for housing a column of the whole blood in said module ([0052]); 
an acoustic transducer configured for generating acoustic forces on said flow cell, the acoustic forces temporarily partitioning the whole blood in the flow cell into a first region comprising substantially cell free plasma clear of cellular components of said whole blood and a second region comprising blood cells ([0010] how to remove cells and collect cell free plasma by usual prior art method on the contrary [0012] Zeng’s acoustic transducer can do the separation while flow continuously and [0059]); 

one or more optical imaging sensors configured to acquire one or more digital images of the substantially cell free plasma in the first region while said substantially cell free plasma is illuminated by said light source ([0060] detector 19); and 
locating the flow cell, the light source and the optical imaging sensors in fixed alignment relative to each other ([0016] and [0060] optical detector 19 and 20 are in fixed position to the flow cell in FIG. 3A and 3B and page 7 left col. claim 1).
However, Zeng does not explicitly disclose a housing to locate inner component (Zeng’s system optical detector and actuator are integrated and in fixed position in the flow cell) in fixed position and configured for removable installation in an instrument cartridge.
Alferness teaches a housing to locate inner components in fixed position and configured for removable installation in an instrument cartridge (Fig. 7A and Fig. 7B teaches how the blood flow cell being arranged fixed position with the housing and [0015] and page 6 left col. claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having a housing to locate inner components in fixed position and configured for removable installation in an instrument cartridge for the benefit including accommodating reliable consistent test result from one to the other by locating each structure to be fixed in the position and provide mobility for the users. 
As to claim 3, Zeng when modified by Alferness teaches the module of claim 1. 
Zeng further teaches said flow cell further comprises a lumen and walls surrounding the lumen (FIG. 3B). 
As to claim 4, Zeng when modified by Alferness teaches the module of claim 3. 
Zeng further teaches said substantially cell free plasma is localized in the lumen of the flow cell and the cellular components of said whole blood are localized at the walls of the flow cell (Fig. 3B).
As to claim 5, Zeng when modified by Alferness teaches the module of claim 1. 
While, Zeng does not explicitly disclose said flow cell further comprises an inlet and an outlet for the whole blood in the same embodiment, still Zeng teaches said flow cell further comprises an inlet and an outlet for the whole blood in a different embodiment (FIG. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having an inlet and an outlet for the whole blood for the benefit including providing a continuous/repeatable measurement of blood stream line. 
As to claim 6, Zeng when modified by Alferness teaches the module of claim 1. 
While Zeng does not disclose explicitly an electrical connector configured to deliver electrical power and control signals to and from the module still the examiner 
As to claim 8, Zeng when modified by Alferness teaches the module of claim 1. 
Zeng further teaches said one or more analytes is free hemoglobin ([0002]).
As to claim 9, Zeng when modified by Alferness teaches the module of claim 1. 
Zeng further teaches said light source comprises one or more light emitting diodes (LEDs) ([0060]). 
As to claim 17, Zeng when modified by Alferness teaches the module of claim 1. 
Zeng further teaches said module is disposable (every module is disposable).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Alferness and in further view of Schonbrun et al. (US 20180106720 hereinafter Schonbrun). 
As to claim 2, Zeng when modified by Alferness teaches the module of claim 1. 
Zeng further teaches analyze the digital images to characterize one or more analytes in said substantially cell free plasma (FIG. 3C). 

Schonbrun teaches memory configured to store said digital images; processor circuitry in communication with said memory, said processor circuitry configured to analysis ([0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having memory configured to store said digital images; processor circuitry in communication with said memory, said processor circuitry configured to analysis for the benefit including accommodating fast and reliable measurement analysis of the obtained data. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Alferness, Schonbrun and in further view of Kerofsky (US 7003153 hereinafter Kerofsky). 
As to claim 18, Zeng when modified by Alferness and Schonbrun teaches the module of claim 2. 
However, Zeng does not explicitly disclose the processing circuitry is configured to execute an image processing algorithm, the image processing algorithm generating a histogram of pixel values for each of the one or more digital images.
Kerofsky teaches the processing circuitry is configured to execute an image processing algorithm, the image processing algorithm generating a histogram of pixel values for each of the one or more digital images (col. 1 lines 34-40).
.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Alferness, Schonbrun and in further view of Kerofsky and Choung (US 20170010210 hereinafter Choung). 
As to claims 19 and 20, Zeng when modified by Alferness, and Schonbrun teaches the module of claim 18. 
However, Zeng does not explicitly disclose the histogram is representative of an absorption spectra of the one or more plasma analytes or the histogram is representative of concentration of the one or more plasma analytes.
Choung teaches the histogram is representative of an absorption spectra of the one or more analytes and the histogram is representative of concentration of the one or more plasma analytes ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having the histogram is representative of an absorption spectra of the one or more analytes concentration for the benefit including clearly discernable data display for a absorption spectra measurement which is optimal for opaque targets. 
Claim 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Alferness and in further view of Panther et al. (US 20140273858 hereinafter Panther). 
As to claim 7, Zeng when modified by Alferness teaches the module of claim 1. 
However, Zeng does not explicitly disclose said module is configured for removable installation in one or more instruments.
Panther teaches said module is configured for removable installation in one or more instruments ([0237]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having said module is configured for removable installation in one or more instruments for the benefit including allow to choose to install or uninstall based on users necessities.
As to claim 10 and 11, Zeng when modified by Alferness teaches the module of claim 9. 
However, Zeng does not explicitly disclose said one or more LEDs are multicolored or said multicolored LEDs are selected from the group consisting of yellow and red colors or a combination thereof wherein said red color has a wavelength of about 570 nanometers and said yellow color has a wavelength of about 610 nanometers.
Panther teaches said one or more LEDs are multicolored and said multicolored LEDs are selected from the group consisting of yellow and red colors or a combination 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having said one or more LEDs are multicolored and said multicolored LEDs are selected from the group consisting of yellow and red colors or a combination thereof wherein said red color has a wavelength of about 570 nanometers and said yellow color has a wavelength of about 610 nanometers for the benefit including using optimized light band for each different measurement target. 
As to claim 12, Zeng when modified by Alferness and Panther teaches the module of claim 10. 
However, Zeng does not explicitly disclose a light pipe is configured between the LEDs and the flow cell, wherein said light pipe facilitates homogenization of the LED colors.
Panther teaches a light pipe is configured between the LEDs and the flow cell, wherein said light pipe facilitates homogenization of the LED colors (Figure 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having a light pipe is configured between the LEDs and the flow cell, wherein said light pipe facilitates homogenization of the LED colors for the benefit including improving measurement accuracy by delivering the measurement light to the sample efficiently.
Remarks regarding functional language:
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 12 are understood to be functional (i.e. said light pipe facilitates homogenization of the LED colors):
The limitation describes purpose, function, operation, or intent -of-use the light pipe. However, the claim does not disclose a sufficient structure which supports the function. Since Panther shows an identical structure as claimed, namely a light pipe, the Examiner submits that the light pipe is capable of producing the claimed results.  If Applicant is of the opinion that Panther’s light pipe is not capable of producing the same results, the examiner submits that the claim does not recite essential structure to support the claimed function.
As to claim 13, Zeng when modified by Alferness teaches the module of claim 1.  

Panther teaches the processing circuitry is configured to execute a glass correction algorithm to compensate for any fluctuations in LED intensity ([0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having the processing circuitry is configured to execute a glass correction algorithm to compensate for any fluctuations in LED intensity for the benefit including improving measurement accuracy by considering the background illumination/noise/structural attributions to the measurement. 
As to claim 14, Zeng when modified by Alferness teaches the module of claim 1. 
 However, Zeng does not explicitly disclose said imaging sensor is a camera comprising an image sensor board and imaging lenses (traditional photometry detection apparatus [0060]).
Panther teaches said imaging sensor is a camera comprising an image sensor board and imaging lenses (Figure 4 B and [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having said imaging sensor is a camera comprising an image sensor board and imaging lenses for the benefit including using one of most well established optical detection photometry system with compact design while improving image clarity along with a lens. 
As to claim 15, Zeng when modified by Alferness teaches the module of claim 14. 
However, Zeng does not explicitly disclose camera further comprising an optical aperture installed at the imaging lenses for controlling optical aberrations.
Panther teaches camera further comprising an optical aperture installed at the imaging lenses for controlling optical aberrations ([0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having camera further comprising an optical aperture installed at the imaging lenses for controlling optical aberrations for the benefit including improve image quality by reducing aberration and also reducing background noise. 
Remarks regarding functional language:
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly
The following italicized limitations of claim 15 are understood to be functional (i.e. aperture installed at the imaging lenses for controlling optical aberrations):
The limitation describes purpose, function, operation, or intent -of-use the aperture. However, the claim does not disclose a sufficient structure which supports the function. Since Panther shows an identical structure as claimed, namely an aperture, the Examiner submits that the aperture is capable of producing the claimed results.  If Applicant is of the opinion that Panther’s aperture is not capable of producing the same results, the examiner submits that the claim does not recite essential structure to support the claimed function.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Alferness and in further view of Bransky et al. (US 9494570 hereinafter Bransky).
As to claim 16, Zeng when modified by Alferness teaches the module of claim 1. 
However, Zeng does not explicitly disclose the light source further comprising a diffuser element for uniformly illuminating the flow cell.
Bransky teaches the light source further comprising a diffuser element for uniformly illuminating the flow cell (Fig3A and col.15 line 48-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the module of Zeng by having the light source further comprising a diffuser element for uniformly illuminating the flow cell for the benefit including improving accuracy and sensitivity of measurement by having uniform illumination over the flow cell. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886